Rivera, J. (concurring in part, dissenting in part).
I agree with the majority’s conclusion, with respect to the first question certified from the United States Court of Appeals for the Second Circuit, that an employee who exercises meaningful authority or control over subordinates is an employer’s “agent” ineligible to receive and retain gratuities under Labor Law § 196-d. However, based on our answer to the first certified question, the complex factual issues that may impact the application of section 196-d as suggested by the majority’s discussion of the second certified question, and the current posture of the Winans case in the federal courts, I would decline to answer the second certified question.
Our answer to the first certified question sets forth the “meaningful authority standard” as the proper standard to determine whether an employee is an agent of the employer under section 196-d. The application of that standard in Winans is left to the federal courts, and the Second Circuit may decide the appeal based solely on our answer to the first certified question, obviating the need to consider the majority’s answer to the second certified question.
The majority’s answer to the second certified question, “whether an employer may deny tip-pool distributions to an employee who is nevertheless eligible to split tips under Labor Law § 196-d” (majority op at 474), is qualified. The majority asserts its general agreement with the District Court that section 196-d does not mandate inclusion of all employees not statutorily barred from participation, but “leave[s] open the possibility that there may be an outer limit to an employer’s ability to excise certain classifications of employees from a tip pool” (id.). That is, the majority recognizes that there are statutory reins on the employer’s attempts to exclude tip-eligible employees from the tip pool. However, the majority refrains from considering the statutory boundaries because it concludes that Starbucks’ policy to exclude assistant store managers from the tip pool “is not contrary to Labor Law § 196-d” (id.). This determination must rest on the majority’s conclusion that assistant store managers have the type of meaningful authority or control over subordinates making this class of employees ineligible to participate in the tip pool. If that is the majority’s conclusion, then it does not matter what, if any, discretionary authority the employer may have under section 196-d to exclude an otherwise eligible employee. Put otherwise, the majority’s suggestion that *478assistant store managers are employer’s agents ineligible to participate in a tip pool renders unnecessary its further consideration of the second certified question.
If that is not the logical import of the majority’s assessment of the Starbucks policy in Winans, then at a minimum, the majority leaves too much unsaid about the boundaries potentially applicable here. As the Department of Labor notes, there remain crucial factual issues that weigh in favor of declining this question.* As it currently stands, the record indicates that all four classes of Starbucks employees are garbed in similar uniforms and engaged in customer service duties. Thus, whether the customer service responsibilities of an assistant store manager constitute a principal or regular part of his or her duties remains unresolved, and the propriety of Starbucks’ tipping policy turns on factual issues pertaining to the appropriate classification of assistant store managers as either employer’s agents, or tip-eligible employees.
I believe the more prudent course is for us to allow the Second Circuit to consider the possible applicability of our answer to the first certified question to the Winans case, and to decline to answer the second certified question. Given that the federal courts may resolve the case without reference to our answer, and because the majority’s resolution of the second question raises, without addressing, certain undefined parameters of the statute, I join in the majority’s answer to the first certified question and dissent from its answer to the second (see Yesil v Reno, 92 NY2d 455, 456-457 [1998]; Retail Software Servs. v Lashlee, 71 NY2d 788 [1988]).
Chief Judge Lippman and Judges Read, Pigott and AbdusSalaam concur with Judge Graffeo; Judge Smith dissents in part in an opinion; Judge Rivera dissents in part in a separate opinion.
Following certification of questions by the United States Court of Appeals for the Second Circuit and acceptance of the questions by this Court pursuant to section 500.27 of the Rules of Practice of the New York State Court of Appeals, and after hear*479ing argument by counsel for the parties and consideration of the briefs and the record submitted, certified questions answered in accordance with the opinion herein.

 If we were to be presented with this question in the future, we would also benefit from more extensive briefing by the Department of Labor based upon a fully developed factual record (see Samiento v World Yacht Inc., 10 NY3d 70, 79 [2008]; Matter of Chesterfield Assoc. v New York State Dept. of Labor, 4 NY3d 597, 604 [2005]).